17-10089-smb        Doc 2392     Filed 09/16/19 Entered 09/16/19 15:11:47   Main Document
                                              Pg 1 of 13


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------ X
 In re:                                           :
                                                  :
         AVAYA, INC.,                             :      Chapter 11
                                                  :      Case No. 17-10089 (SMB)
                         Debtor.                  :
 ------------------------------------------------X

                MEMORANDUM DECISION AND ORDER GRANTING
                  SECOND MOTION FOR PARTIAL SUMMARY
                JUDGMENT AND ALLOWING CLAIM 3103 IN PART

 A P P E A R A N C E S:

 KIRKLAND & ELLIS LLP
 KIRKLAND & ELLIS INTERNATIONAL LLP
 601 Lexington Avenue
 New York, New York 10022
          James H.M. Sprayregen, P.C.
          Jonathan S. Henes, P.C.
                Of Counsel
          - and -
 300 North LaSalle Street
 Chicago, Illinois 60654
          Patrick J. Nash, Jr., P.C.
          Christina L. Briesacher, Esq.
                 Of Counsel

 Attorneys for Avaya Inc.

 ALAN WATTENMAKER
 c/o AMI, CFC AWvAV
 127 West 83rd Street
 Apartment 501
 New York, New York 10024-0501

 Pro Se
17-10089-smb      Doc 2392       Filed 09/16/19 Entered 09/16/19 15:11:47              Main Document
                                              Pg 2 of 13


 STUART M. BERNSTEIN
 UNITED STATE BANKRUPTCY JUDGE:

        Alan Wattenmaker, a former employee of the debtor Avaya, Inc. (“Avaya”),1 filed

 secured, priority claim no. 3103 in the amount of “$170,000.00 +” (the “Claim”) on May

 5, 2017.2 The Court granted partial summary judgment to Avaya relating to its

 Objection3 to the Claim, (Memorandum Decision and Order Granting Motion for

 Partial Summary Judgment, dated Apr. 22, 2019 (“Prior Decision”) (ECF Doc. #

 2329)), and identified three open issues that needed to be resolved before the Objection

 could be fully adjudicated. Avaya has now made a supplemental motion for summary

 judgment on these issues. (Avaya Inc.’s Supplemental Motion for Summary Judgment

 and Memorandum of Law in Support, dated May 10, 2019 (“Motion”) (ECF Doc. #

 2341).) Wattenmaker opposes the Motion. (See (Updated) Notice of Claimant’s

 Opposition to Avaya Inc.’s Supplemental Summary Judgment Motion with Regard to

 Claim 3103, dated June 13, 2019 (“Opposition”) (ECF Doc. # 2372).)


          For the reasons that follow, the Motion is granted, and the Claim is allowed to

 the extent set forth in this decision.




 1      References to Avaya include its predecessor, Lucent Technologies Inc., where appropriate.

 2      A copy of Wattenmaker’s claim is annexed as Exhibit B to the Debtors’ Sur-Reply in Support of
 Debtors’ Objection to Proof of Claim Number 3103 Filed by Alan Wattenmaker, dated Apr. 19, 2018
 (“Sur-Reply”) (ECF Doc. # 1942). “ECF Doc.” refers to the docket entry on the CM/ECF case docket.

 3       Debtor’s Eighth Omnibus Objection to Certain: (I) Amended Claims; (II) No Liability Claims;
 and (III) Claims to Be Modified, dated Feb. 5, 2018 (“Objection”) (ECF Doc. # 1785).


                                                   2
17-10089-smb      Doc 2392      Filed 09/16/19 Entered 09/16/19 15:11:47              Main Document
                                             Pg 3 of 13


                                         BACKGROUND

        The background is set forth in the Prior Decision, familiarity with which is

 assumed. I limit the background discussion to the facts necessary to explain this

 decision.


        Avaya hired Wattenmaker on April 20, 1998 and terminated him from

 employment on June 11, 2009. In June 2012, he commenced an action against Avaya in

 the New York Supreme Court claiming discrimination based on age, religion and

 disability. The parties settled the action following mediation on or about November 26,

 2013 and memorialized the terms in a Settlement Term Sheet.4 The Settlement Term

 Sheet provided in relevant part that (i) Avaya would reinstate Wattenmaker for one day

 on January 13, 2014 and Wattenmaker would voluntarily retire the same day; (ii)

 Wattenmaker would be entitled to sixteen years of service credit (as opposed to his

 actual service credit of roughly eleven years); (iii) Wattenmaker would get the pension,

 employment retirement medical benefits and the retirement benefits to which he would

 be entitled under the collective bargaining agreement with the Communications

 Workers of America (“CWA”), based on the retirement date of January 13, 2014; and (iv)

 Avaya would pay Wattenmaker $92,000.00 (Settlement Term Sheet at ¶¶ 2, 3.) The

 Settlement Term Sheet contemplated a more formal agreement but the parties never

 executed one. Further litigation ensued and the Supreme Court concluded in a decision




 4      A copy of the Settlement Term Sheet is annexed to the Declaration of Christina L. Briesacher in
 Support of Avaya Inc.’s Motion for Summary Judgment, dated Nov. 21, 2018 (“Briesacher Declaration”)
 (ECF Doc. # 2250, at ECF pp. 227-28 of 271).


                                                   3
17-10089-smb       Doc 2392      Filed 09/16/19 Entered 09/16/19 15:11:47                Main Document
                                              Pg 4 of 13


 dated July 22, 2016 that the Settlement Term Sheet was a binding agreement.

 Wattenmaker v. Avaya, Inc., Index No. 102877/2012 (N.Y. Sup. Ct. July 22, 2016).5


         Following the commencement of the chapter 11 case, Wattenmaker filed the

 Claim.6 The principal components of the Claim were the $92,000 Avaya agreed to pay

 pursuant to the Settlement Term Sheet and Wattenmaker’s pension benefits. He also

 claimed he was entitled to “retirement benefits TBD,” interest from January 2014 (also

 to be determined) and “expenses TBD.” After Avaya filed the Objection, Wattenmaker

 updated his computations in an email to Avaya as follows:

         Payment due $92,000, pension 49 months @2000/mo. = $98,000, Legal
         expenses approximately $30,000, interest from approximately January,
         2014 @ 5% $11,000/year, times = 5 years = $55,000, expenses TBD =
         approximate total $275,000

 (Sur-Reply at ¶ 4 & Ex. C.) When informal attempts to resolve the Objection failed,

 Avaya filed the Supplemental Declaration of James Kobar in Support of the Debtors’

 Eighth Omnibus Objection to Certain: (I) Amended Claims; (II) No Liability Claims;

 and (III) Claims to Be Modified with Respect to Claim No. 3103, dated July 11, 2018

 (“Kobar Declaration”) (ECF Doc. # 2094) in support of the Objection.


         The Prior Decision concluded that Wattenmaker was entitled to a monthly

 pension benefit in the sum of $1,123.68 beginning on February 1, 2013 and an allowed

 unsecured claim in the sum of $92,000.00 plus interest on that claim to the petition

 date. The Court rejected Wattenmaker’s arguments including his contentions that he


 5       A copy of this decision is annexed to the Briesacher Declaration, at ECF pp. 230-38.

 6       Wattenmaker actually filed twenty-five claims but all of his claims except the Claim have been
 expunged. (Avaya’s Motion for Summary Judgment and Memorandum of Law in Support, dated Nov.
 21, 2018, at 2 n.3 (ECF Doc. # 2248.)


                                                     4
17-10089-smb     Doc 2392      Filed 09/16/19 Entered 09/16/19 15:11:47       Main Document
                                            Pg 5 of 13


 was still employed by Avaya and that Avaya had breached the Settlement Term Sheet or

 that he was entitled to retirement benefits that Avaya had failed to provide. At the

 conclusion of the Prior Decision, the Court identified three open questions that were not

 addressed in Avaya’s motion: (1) Wattenmaker’s right to legal fees and “expenses TBD”;

 (2) whether Wattenmaker’s refusal to accept his pension checks stopped the running of

 interest on the unpaid amounts; and (3) the date on which interest started to accrue on

 the $92,000.00 under N.Y.C.P.L.R. § 5001. Wattenmaker had argued that interest

 started to accrue the date the Settlement Term Sheet was signed — November 26, 2013.

 Avaya argued that it started to accrue the date the New York Supreme Court entered a

 judgment in September 2016 after it determined that the Settlement Term Sheet was

 binding. Avaya has now acceded to the November 26, 2013 date and agrees that interest

 accrues at the C.P.L.R. rate of 9% per annum, (Motion at 7-8), leaving only the first two

 open questions to consider.


                                       DISCUSSION

 A.     Legal Fees and Expenses and Other Benefits

        Under Federal Bankruptcy Rule 3001(f), a proof of claim executed and filed in

 accordance with the Federal Bankruptcy Rules constitutes prima facia evidence of the

 validity and amount of the debt. To meet this standard, the claimant must allege facts

 sufficient to support the claim. In re Allegheny Int’l, Inc., 954 F.2d 167, 173 (3d Cir.

 1992); In re Lehman Bros. Holdings, Inc., 602 B.R. 564, 574 (Bankr. S.D.N.Y. 2019). If

 he does, the burden of going forward shifts to the objector to submit some evidence to

 rebut the prima facie validity of the claim. Allegheny, 954 F.2d at 173; In re Dreier,

 LLP, 544 B.R. 760, 766 (Bankr. S.D.N.Y. 2016), aff’d, No. 16CV575-LTS-RLE, 2016 WL


                                              5
17-10089-smb    Doc 2392     Filed 09/16/19 Entered 09/16/19 15:11:47       Main Document
                                          Pg 6 of 13


 3920358 (S.D.N.Y. July 15, 2016), aff’d, 683 F. App’x 78 (2d Cir. 2017). If the objector

 meets this burden, the burden shifts back to the claimant to prove the validity of the

 claim by a preponderance of the evidence. Allegheny, 954 F.2d at 174; In re Residential

 Capital, LLC, 552 B.R. 50, 68 (S.D.N.Y. 2015)


        Except for the $92,000, the Claim does not allege facts sufficient to support the

 claim. The Claim includes a monetary demand, in part unliquidated, and attaches the

 Settlement Term Sheet, the New York Supreme Court’s decision and order enforcing the

 Settlement Term Sheet and the Notice of Entry of Judgment but nothing else. The

 attachments do not show that any debts for legal fees, legal expenses or other benefits

 exist and the Claim does not liquidate those sums. The Settlement Term Sheet does

 state that in addition to $92,000.00, Wattenmaker is entitled to the “pension,

 employment retirement medical benefits and retirements” under the relevant collective

 bargaining agreement (“CBA”) but the Claim does not attach the CBA or identify the

 benefits to which Wattenmaker thinks he is entitled but has been denied. Thus, the

 Claim is not prima facie evidence of the debt except for $92,000 which is not in dispute.


        Even if the Claim is prima facie evidence of the debt, Avaya has rebutted it and

 shifted the ultimate burden of persuasion back to Wattenmaker. The Court has already

 dealt with the pension. Under the “American Rule,” a litigant must bear his own

 attorneys’ fees, unless a contract or statute provides otherwise. Baker Botts L.L.P. v.

 ASARCO LLC, 135 S. Ct. 2158, 2164 (2015). Wattenmaker has not identified any basis to

 award legal fees and the Court is aware of none. In addition, while Federal Bankruptcy

 Rule 7054(b), made applicable to this contested matter by Federal Bankruptcy Rule




                                             6
17-10089-smb    Doc 2392     Filed 09/16/19 Entered 09/16/19 15:11:47        Main Document
                                          Pg 7 of 13


 9014(c), may authorize an award of costs to the prevailing party, Wattenmaker has not

 prevailed.


        This leaves Wattenmaker’s retirement benefits which apparently refers to

 retirement health care and medical benefits. He contends that Avaya was obligated to

 pay for his medical insurance, copays, and associated expenses and he is entitled to be

 reimbursed. However, he says he cannot quantify his claim because the Court has not

 yet determined what those benefits are and Avaya has refused to answer discovery

 requests (and the Court has stayed discovery) relating to the scope of those benefits.

 (Opposition at 5.)


        Wattenmaker is mistaken. The record includes a letter dated Aug. 1, 2016, from

 Avaya to Wattenmaker, explaining his health benefits. (See Kobar Declaration, Ex. F, at

 ECF pp. 239-44 of 244.) The letter contains hyperlinks to the various health care plans.

 Importantly, the letter states that effective January 1, 2017, Avaya will no longer be

 providing medical and prescription drug coverage to represented retirees like

 Wattenmaker who retired before October 15, 2015. After that date, retirees had to go

 into the marketplace and buy their own coverage through an exchange. (Id., Ex. F, at

 ECF p. 239 of 244.) In addition, Avaya would no longer offer a subsidy to represented

 retirees to cover their Medicare Part B premiums. (Id., Ex. F, at ECF p. 242 of 244.)

 While Avaya would fund a Health Reimbursement Account (“HRA”) of up to $2,200.00

 per annum for a single represented retiree, the retiree had to meet eligibility

 requirements. (Id., Ex. F, at ECF p. 241 of 244.) The letter advised Wattenmaker of the

 time and place of in-person/live meetings and telephonic educational meetings




                                              7
17-10089-smb     Doc 2392    Filed 09/16/19 Entered 09/16/19 15:11:47        Main Document
                                          Pg 8 of 13


 sponsored by the exchange identified in the letter. (Id., Ex. F, at ECF pp. 242-43 of

 244.)


         One obstacle in dealing with this matter is that Wattenmaker views it as an

 educational experience rather than a litigation. As noted, he expects the Court to

 identify his benefits and then and only then will he be able to quantify his claim. The

 Court has explained in the past to Wattenmaker that it is not its function to identify his

 benefits for him; he must identify the benefits that he claims he has not received and

 assert them as part of his claim. He, not Avaya, knows how much he has paid for health

 benefits, and he, not Avaya, has the information necessary to liquidate his claim. The

 aforementioned letter and the hyperlinks provided him with all the information he

 needed to do determine his health benefits, at least for periods after January 1, 2017,

 and since he has not identified any earlier health benefits he claims to have been denied,

 I cannot conclude that the earlier plans are relevant. Furthermore, although he might

 be eligible to receive reimbursements from the HRA, he has not shown that he meets the

 requirements for an HRA reimbursement.


         Accordingly, Wattenmaker’s claims relating to health benefits (or any other

 retirement benefits) are expunged subject to reconsideration, see 11 U.S.C. § 502(j), if he

 can identify any pre-petition benefits that that he was entitled to receive but was denied.




                                              8
17-10089-smb    Doc 2392     Filed 09/16/19 Entered 09/16/19 15:11:47         Main Document
                                          Pg 9 of 13


 B.     Interest on Pension Payments

        Avaya had been paying Wattenmaker a monthly pension in the amount of

 $754.21, based on his original June 11, 2009 termination date. The first pension check

 was sent on December 1, 2017. (Kobar Declaration at ¶ 19.) Because he was entitled to

 nearly five years of past due pension payments, his first check also included a retroactive

 payment in the sum of $44,188.23, less withholding taxes. The retroactive payment

 included interest calculated in accordance with the pension plan at the rate prescribed

 in section 417(e) of the Internal Revenue Code. (Id. at ¶¶ 19-23.) The total payment in

 the sum of $43,319.94 was sent on December 1, 2017, but was apparently misaddressed.

 (See Business Records Affidavit [of Brendon Banks], dated Jan. 22, 2019 (“Banks

 Affidavit”), Ex. A, at ECF p. 262 of 332 (ECF Doc. # 2322).) A replacement check was

 subsequently issued and cashed. (Id.)


        In or around May 2018, Avaya recomputed Wattenmaker’s pension payments

 based on the January 13, 2014 retirement date established by the Settlement Term

 Sheet. As a result, his period of service increased to 15.75 and he was entitled to a

 monthly pension payment of $1,106.12. (Kobar Declaration at ¶¶ 26-27.) Avaya began

 paying that amount effective June 1, 2018. On or about that date, Avaya sent

 Wattenmaker a check in the sum of $23,180.42 covering the June 1, 2018 pension

 payment at the new rate plus a catch-up payment to cover the difference between

 $754.21 and $1,106.12. The catch-up payment included interest calculated in the same

 manner as before and a deduction for withholding taxes. (See Kobar Declaration at ¶

 27; Banks Affidavit, Ex. A, at ECF p. 268 of 332.) The check became stale (i.e.,

 Wattenmaker did not cash it), and Avaya stopped payment. (Banks Affidavit, Ex. A, at


                                              9
17-10089-smb    Doc 2392    Filed 09/16/19 Entered 09/16/19 15:11:47         Main Document
                                        Pg 10 of 13


 ECF p. 268 of 332.) It appears that the July 1, 2018 and August 1, 2018 checks also went

 uncashed. (Id., Ex. A, at ECF pp. 269-70 of 332.)


       In the latter part of 2018, Avaya agreed to increase Wattenmaker’s service period

 to sixteen years to coincide with a statement in the Settlement Term Sheet. His monthly

 pension benefit rose to $1,123.68, the amount the Court concluded in the Prior Decision

 was the proper amount. On or about September 1, 2018, Avaya sent Wattenmaker a

 check in the sum of $3,588.42. (Banks Declaration, Ex. A at ECF p. 271 of 332.) The

 check covered the September 1, 2018 pension payment at the new rate plus a catch-up

 payment plus interest minus withholding taxes. (See Kobar Declaration at ¶¶ 33, 36-

 37.) At this point, Avaya had caught up and going forward would pay Wattenmaker

 $1,123.68 minus withholding taxes each month. (Id. at ¶ 34.) It appears that this check

 was also not cashed. (See Banks Declaration, Ex. A at ECF p. 271 of 332.)


       The uncashed pension payments became an issue for Avaya. By letter dated Sept.

 5, 2018, (Banks Affidavit, Ex. G, at ECF p. 332 of 332), Avaya informed Wattenmaker

 that he currently had three or more uncashed pension payments and consequently,

 Avaya was “stopping further payments from being issued until we are able to verify the

 payments are not lost or misdirected.” The letter asked Wattenmaker to contact the

 customer service center to update his payment delivery information and recommended

 that he use direct deposit. It appears that he did not respond with the requested

 information.


       At an October 25, 2018 hearing, Avaya’s counsel informed me that Wattenmaker

 was not cashing his checks and that Avaya had sent him the aforementioned letter.



                                            10
17-10089-smb    Doc 2392     Filed 09/16/19 Entered 09/16/19 15:11:47       Main Document
                                         Pg 11 of 13


 (Transcript of Oct. 25, 2018 Hr’g, at 62:13-20 (ECF Doc. # 2236).) The Court asked

 Wattenmaker why he was not cashing his checks. He responded:

        I don’t want to take money that may not be mine. Until the determined --
        the judge who makes the final determination, this money is not my money.
        I don’t want to accept money that’s not mine.

 (Id. at 63:8-11.) The Court advised Avaya to follow its usual procedure if Wattenmaker

 did not respond to its letter. (Id. at 63:15-18.) Avaya’s counsel confirmed that Avaya

 was ready, willing and able to send him the checks once it received his response, (id. at

 63:19-23), and the checks were available for cashing at his convenience. (Id. at 64:5-6.)


        The issue of uncashed checks came up once again at a January 2019 hearing. I

 asked Wattenmaker if he wanted Avaya to send him his pension payments and he

 responded, “[n]ot at this point.” (Transcript of Jan. 8, 2019 Hr’g, at 18:10-15 (ECF Doc.

 # 2282).) I explained that any further tender was futile and he was not going to be

 entitled to interest on payments he refused to accept. (Id. at 18:16-20.) Even though

 Avaya was willing to pay Wattenmaker his monthly pension of $1,123.68, Wattenmaker

 insisted that he would only accept the monthly payment of $754.21 which he considered

 the undisputed amount. (Id. at 20:9-21:5.) In the end, the Court informed

 Wattenmaker that Avaya intended to send him monthly checks in the sum of $1,123.68

 less withholding taxes and Wattenmaker responded that he would not cash them:

        THE COURT: All right. The checks they’re going to send you are $1,123.68
        less whatever the withholding is, right, that’s the monthly check? The
        current amount.

        MS. BORDI: Going forward it’s 1,123.68 minus –

        THE COURT: Okay. Do you want them to send you those checks?

        MR. WATTENMAKER: They can do anything they want, I won't cash
        them.


                                             11
17-10089-smb    Doc 2392     Filed 09/16/19 Entered 09/16/19 15:11:47         Main Document
                                         Pg 12 of 13


 (Id. at 21:11-18 (emphasis added).)


        Under New York law, the refusal of an unconditional tender of money

 stops the running of interest based on principles of estoppel. Koch v. Greenberg,

 14 F. Supp. 3d 247, 285 (S.D.N.Y. 2014) (citing cases), aff’d, 626 F. App’x 335 (2d

 Cir. 2015). Wattenmaker stopped cashing his pension checks and the catch-up

 payments once Avaya increased his pension from $754.21 to $1,106.12 on or

 about June 1, 2018, and has confirmed that he will not cash his monthly pension

 checks in the sum $1,123.68. In light of Wattenmaker’s statement, any tender of

 that amount would be futile. If he does not want to accept a greater amount,

 which Avaya agrees it owes and this Court has determined is his due, no one can

 make him. If he decides that he wants to receive his uncashed payments and

 future payments, he must comply with the directions set forth in Avaya’s

 September 5, 2018 letter. (Banks Affidavit, Ex. G, at ECF p. 332 of 332.).


        Accordingly, the Motion is granted as follows: (1) Wattenmaker’s claim

 for $92,000.00 plus interest at the annual rate of 9% from November 26, 2013 to

 the January 19, 2017 petition date is allowed as a general unsecured claim; (2)

 Wattenmaker’s claim for attorneys’ fees, legal costs and expenses and retirement

 benefits is disallowed; (3) Wattenmaker is not entitled to interest after June 1,

 2018 on any unpaid balance of his pension payments; and (4) Avaya may follow

 its internal procedures and not make any remittance of the unpaid balance or

 future pension payments until Wattenmaker complies with the directions set

 forth in Avaya’s September 5, 2018 letter to Wattenmaker. (Banks Affidavit, Ex.




                                             12
17-10089-smb   Doc 2392    Filed 09/16/19 Entered 09/16/19 15:11:47       Main Document
                                       Pg 13 of 13


 G, at ECF p. 332 of 332.) The Court has considered Wattenmaker’s other

 arguments and concludes that they lack merit.


       So ordered.


 Dated: New York, New York
        September 16, 2019

                                                    /s/Stuart M. Bernstein
                                                     STUART M. BERNSTEIN
                                                  United States Bankruptcy Judge




                                           13
